DETAILED ACTION
This is the first office action regarding application 16/735,121 filed January 6th 2020. This is a Non-Final Office Action on the merits, Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 1/6/2020 and 9/3/2021 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 24, 43, 146, 150, 252, and 254.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
The specification makes references to Figures 5-9 and describes them in detail, however it appears that the descriptions for the figures are incorrectly numbered, for example the description of Figure 5 in the specification appears to be describing Fig 4. Further the Specification describes a Figure 9 and there is no Figure 9.
Appropriate correction is required.

Claim Objections
Claim 16 objected to because of the following informalities:
Regarding claim 16, claim 16 recites “including first axle” in line 2, this should be changed to –including a first axle—to avoid any antecedent basis issues.
Regarding claim 16, claim 16 recites “the frame” in line 2, this should be changed to –a frame—in order to avoid any antecedent basis issues.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control system” in claims 1, 5-8, 10-12, and 20, “a reader system” in claims 5 and 19-20, “a reading accumulation system” in claims 6 and 20, “a temperature estimation system” in claims 7, 9, and 20, “a predefined operating condition detector” in claim 10, “a speed control signal generator” in claim 11, “an alert signal generator” in claim 12, “an engine speed control signal generator” in claim 13, “an engine power control signal generator” in claim 14,  “wear tracking system” in claim 15, and “an action signal generation system” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Regarding all of the above “systems” the specification in paragraph [0059] recites the structure of “The present discussion has mentioned processors and servers. In one example, the processors and servers include computer processors with associated memory and timing circuitry, not separately shown. They are functional parts of the systems or devices to which they belong and are activated by, and facilitate the functionality of the other components or items in those systems.”, further Figures 2 and 8 show the systems operating with processors and memory. 
Regarding the “a predefined operating condition detector” in claim 10, “a speed control signal generator” in claim 11, “an alert signal generator” in claim 12, “an engine speed control signal generator” in claim 13, “an engine power control signal generator” in claim 14, these are sub-components of the above described systems and are shown to be part of the Track vehicle control system shown in figure 2 which operates with processors and memory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Vik (US-20170087987).

Regarding claim 1, Vik teaches
A track vehicle comprising (Figure 1 shows a tracked vehicle)
a frame (Figure 1 item 16 "Chassis")
a track subsystem comprising (Figure 2 shows the track system/subsystem of the tracked vehicle)
a first roller assembly including a first axle coupled to the frame and a rotatable first roller (Figure 2, items 22) (Paragraph [0020], "the drive wheel 22 may be in mechanical communication with the drivetrain of the work vehicle 10 via a track drive box that houses one or more drive components (e.g., one or more suitable gears) for transferring rotational energy from the drivetrain to the drive wheel 22. ")
a second roller assembly including a second axle coupled to the frame and a rotatable second roller mounted for rotation with the second axle (Figure 2, items 24 and 26) (Paragraph [0020], “In addition, the track assembly 14 may include one or more secondary wheels, such as a front idler wheel 24, a rear idler wheel 26 and a plurality of roller wheels 28 positioned between the idler wheels 24, 26 so as to engage the portions of the track 20 contacting the ground.”, here while the system does not specifically call out an axle for each roller to rotate about there is a central portion of each roller shown in figure 2 that is interpreted as being an axle)
a track mounted for rotation about the first and second rollers to drive movement of the track vehicle over a surface (Figure 2 shows a track mounted around the rollers) (Paragraph [0020], “In addition, the track assembly 14 may include one or more secondary wheels, such as a front idler wheel 24, a rear idler wheel 26 and a plurality of roller wheels 28 positioned between the idler wheels 24, 26 so as to engage the portions of the track 20 contacting the ground.”)
and a sensor on the first roller assembly that senses a load imparted on the track by the first roller, against the surface, and generates a signal indicative of the sensed load (Paragraph [0032], "the controller 150 may be coupled to one or more load sensors 166 configured to monitor the loads acting on the track(s) 20 … The load sensor(s) 116 may generally be placed at any suitable location on or within the vehicle 10 that allows the controller 150 to determine the loads acting the track(s) 20, such as on or within a track component(s) of one or more of the track assemblies 12, 14 or at any other suitable location(s) on or within the vehicle 10.")
and a control system that generates an action signal based on the sensed load (Paragraph [0033], "Additionally, in several embodiments, the controller 150 may be configured to automatically limit the vehicle speed of the track-based work vehicle 10 based on the measured and/or predicted operating temperature(s) of the track component(s).", here the system is using the sensed loads to determine an operating temperature of the track components and using that limit the vehicle speed which is interpreted as being done with an action signal).

Regarding claim 16, Vik teaches 
A track subsystem for a track vehicle, the track subsystem comprising (Figure 2 shows the track system/subsystem of the tracked vehicle)
a first roller assembly including a first axle coupled to the frame and a first roller mounted for rotation with the first axle (Figure 2, items 22) (Paragraph [0020], "the drive wheel 22 may be in mechanical communication with the drivetrain of the work vehicle 10 via a track drive box that houses one or more drive components (e.g., one or more suitable gears) for transferring rotational energy from the drivetrain to the drive wheel 22. ")
a second roller assembly including a second axle coupled to the frame and a second roller mounted for rotation with the second axle (Figure 2, items 24 and 26) (Paragraph [0020], “In addition, the track assembly 14 may include one or more secondary wheels, such as a front idler wheel 24, a rear idler wheel 26 and a plurality of roller wheels 28 positioned between the idler wheels 24, 26 so as to engage the portions of the track 20 contacting the ground.”, here while the system does not specifically call out an axle for each roller to rotate about there is a central portion of each roller shown in figure 2 that is interpreted as being an axle)
a track mounted for rotation about the first and second rollers to drive movement of the track vehicle over a surface (Figure 2 shows a track mounted around the rollers) (Paragraph [0020], “In addition, the track assembly 14 may include one or more secondary wheels, such as a front idler wheel 24, a rear idler wheel 26 and a plurality of roller wheels 28 positioned between the idler wheels 24, 26 so as to engage the portions of the track 20 contacting the ground.”)
and a sensor on the first roller assembly that senses a load imparted on the track by the first roller, against the surface, and generates a signal indicative of the sensed load (Paragraph [0032], "the controller 150 may be coupled to one or more load sensors 166 configured to monitor the loads acting on the track(s) 20 … The load sensor(s) 116 may generally be placed at any suitable location on or within the vehicle 10 that allows the controller 150 to determine the loads acting the track(s) 20, such as on or within a track component(s) of one or more of the track assemblies 12, 14 or at any other suitable location(s) on or within the vehicle 10.")

Regarding claim 20, Vik teaches
A track vehicle control system comprising (Figure 1 shows a tracked vehicle) (Paragraph [0007], “a system for automatically controlling vehicle speeds of a track-based work vehicle”
a sensor mounted on a track subsystem (Paragraph [0032], "the controller 150 may be coupled to one or more load sensors 166 configured to monitor the loads acting on the track(s) 20 … The load sensor(s) 116 may generally be placed at any suitable location on or within the vehicle 10 that allows the controller 150 to determine the loads acting the track(s) 20, such as on or within a track component(s) of one or more of the track assemblies 12, 14 or at any other suitable location(s) on or within the vehicle 10.")
the track subsystem including (Figure 2 shows the track system/subsystem of the tracked vehicle)
a first roller assembly including a first axle coupled to the frame and a rotatable first roller (Figure 2, items 22) (Paragraph [0020], "the drive wheel 22 may be in mechanical communication with the drivetrain of the work vehicle 10 via a track drive box that houses one or more drive components (e.g., one or more suitable gears) for transferring rotational energy from the drivetrain to the drive wheel 22. ")
a second roller assembly including a second axle coupled to the frame and a rotatable second roller (Figure 2, items 24 and 26) (Paragraph [0020], “In addition, the track assembly 14 may include one or more secondary wheels, such as a front idler wheel 24, a rear idler wheel 26 and a plurality of roller wheels 28 positioned between the idler wheels 24, 26 so as to engage the portions of the track 20 contacting the ground.”, here while the system does not specifically call out an axle for each roller to rotate about there is a central portion of each roller shown in figure 2 that is interpreted as being an axle)
a track mounted for rotation about the first and second rollers to drive movement of the track vehicle over a surface (Figure 2 shows a track mounted around the rollers) (Paragraph [0020], “In addition, the track assembly 14 may include one or more secondary wheels, such as a front idler wheel 24, a rear idler wheel 26 and a plurality of roller wheels 28 positioned between the idler wheels 24, 26 so as to engage the portions of the track 20 contacting the ground.”)
the sensor being mounted for rotation with the first roller the sensor sensing a load imparted on the track by the first roller, against the surface, and generating a sensor signal indicative of the sensed load (Paragraph [0032], "the controller 150 may be coupled to one or more load sensors 166 configured to monitor the loads acting on the track(s) 20 … The load sensor(s) 116 may generally be placed at any suitable location on or within the vehicle 10 that allows the controller 150 to determine the loads acting the track(s) 20, such as on or within a track component(s) of one or more of the track assemblies 12, 14 or at any other suitable location(s) on or within the vehicle 10.", here the system is describing the sensor being mounted on or within any of the track components which is interpreted as including for rotation on the first roller)
a reader system configured to read the sensor signals and generate a load value, indicative of the load, based on the sensor signals (Paragraph [0032], "It should also be appreciated that the controller 150 may be configured to monitor the load acting on the track(s) 20 using any suitable load sensing means and/or methodology known in the art. For instance, in several embodiments, the controller 150 may be coupled to one or more load sensors 166 configured to monitor the loads acting on the track(s) 20.", here the controller is acting as a reader system to receive signals from the sensor and determine an load value and monitor the loads on the tracks)
a reading accumulation system that accumulates an indication of a plurality of the load values over time (Paragraph [0030], "For example, experimental temperature data for the track component(s) may be obtained by performing experiments in which the track loads and/or the number of compression cycles experienced at a given vehicle speed (with the number of compression cycles being determined as a function of the vehicle speed and the time at which the vehicle is maintained at such speed)", here the controller/reading accumulation system is configured to track loads experienced for a number of compression cycles which are calculated as a function of time so the system is accumulating load data over time) (Claim 8, ”determining that the operating temperature for the track component has exceeded the predetermined temperature threshold for a given period of time”, here the system is accumulating temperature data for a track component over a given period of time, this temperature data is calculated via load data, so the system is collecting load data over a period of time)
a temperature estimation system configured to receive the accumulated indication of the plurality of load values and generate a temperature estimation output indicative of an estimated track temperature (Paragraph [0029], "For instance, in one embodiment, the controller 150 may be configured to monitor the load acting on each track 20, the current vehicle speed and the time at which the vehicle 10 is operating at the current vehicle speed. Based on such monitored vehicle parameters, the controller 150 may then predict the operating temperature(s) of one or more of the track components.", here the system is receiving loads acting on a track and using those load values to calculate a temperature)
an action signal generation system that generates an action signal based on the estimated track temperature (Paragraph [0016], "when it is determined that the operating temperature(s) of the track component(s) exceeds the predetermined temperature threshold, the controller may be configured to automatically limit the vehicle speed of the track-based work vehicle. For instance, the controller may set a maximum speed limit for the work vehicle based on the current operating temperature(s) of the track component(s). The controller may then control the operation if the work vehicle (e.g., by controlling the operation of the transmission and/or the engine) such that the ground speed of the work vehicle does not exceed the maximum speed limit set by the controller.")

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vik (US-20170087987) in view of Richard (US-20180190045).

Regarding claim 2, Vik teaches the system as discussed above in claim 1, but Vick does not explicitly disclose the limitation of wherein the track has a width in a direction generally parallel to a longitudinal axis of the first axle and wherein the sensor is configured to sense the load at a plurality of places along the width of the track.
However, Richard teaches systems and methods for monitoring a track system of a track vehicle wherein the track has a width in a direction generally parallel to a longitudinal axis of the first axle and wherein the sensor is configured to sense the load at a plurality of places along the width of the track (Fig 11, items 84, Figure 11 shows a cross section of track with a width that is parallel to an axle of the roller/drive wheel as seen in figure 7, and the sensor/item 84 is in a plurality of places along the width of the track) (Paragraph [0215], “Moreover, in some embodiments where the sensor 84.sub.x is a pressure sensor, the monitoring system 82 may be configured to determine a load distribution of the vehicle 10”).
Vik and Richard are analogous art as they are both generally related to systems for monitoring the conditions of tracks on tracked vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the track has a width in a direction generally parallel to a longitudinal axis of the first axle and wherein the sensor is configured to sense the load at a plurality of places along the width of the track of Richard in the system for monitoring the conditions of a track system of Vik in order to provide a more complete status of the entire width of the track and help prevent rapid wear (Richard, Paragraph [0099], “As such, the temperature of the track 22 may be assessed by the processing entity 88 based on temperature readings at one or more of the respective ones of the traction lugs 58.sub.1-58.sub.T”) (Abstract “This may be useful, for example, to gain knowledge about a track of the track system, to help prevent rapid wear or other deterioration of the track of the track system”).

Regarding claim 3, the combination of Vik and Richard teach the system as discussed above in claim 2, Vik further teaches wherein the sensor comprises a plurality of sensors, each generating a sensor signal, on the first roller and spaced in a direction generally parallel to the longitudinal axis of the first axle (Paragraph [0032], "Thus, for example, the load sensor(s) 166 may he one or more pressure sensors, strain gauges, load cells and/or any other suitable load sensor(s) known in the art. The load sensor(s) 116 may generally be placed at any suitable location on or within the vehicle 10 that allows the controller 150 to determine the loads acting the track(s) 20, such as on or within a track component(s) of one or more of the track assemblies 12, 14 or at any other suitable location(s) on or within the vehicle 10.", here Vik is teaching the use load sensors that can be placed at any location suitable for measuring the load on the track system and this is interpreted as including on the first roller).

Regarding claim 4, the combination of Vik and Richard teach the system as discussed above in claim 3, however Vik does not explicitly teach wherein each of the plurality of sensors comprises a radio frequency identification (RFID) sensor. 
Richard teaches wherein each of the plurality of sensors comprises a radio frequency identification (RFID) sensor (Paragraph [0119], “More particularly, in this embodiment, the temperature sensor 84.sub.x and the processing entity 88 implement radio-frequency identification (RFID) technology to communicate”) (Paragraph [0215], “Moreover, in some embodiments where the sensor 84.sub.x is a pressure sensor, the monitoring system 82 may be configured to determine a load distribution of the vehicle 10”).
Vik and Richard are analogous art as they are both generally related to systems for monitoring the conditions of tracks on tracked vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein each of the plurality of sensors comprises a radio frequency identification (RFID) sensor of Richard in the system for monitoring the conditions of a track system of Vik in order to improve the system by allowing the sensors to communicate wirelessly, further the use of RFID technology in is well known in the art (Richard, Paragraph [0119], “More particularly, in this embodiment, the temperature sensor 84.sub.x and the processing entity 88 implement radio-frequency identification (RFID) technology to communicate, including to wirelessly transmit the sensor signal indicative of the temperature of the track 22 from the temperature sensor 84.sub.x to the processing entity 88. In this case, the transmitter 90 and the receiver 92 of the temperature sensor 84.sub.x implement an RFID element (e.g., an RFID tag) and the transmitter 106 and the receiver 104 of the processing entity 88 implement an RFID element (e.g., an RFID reader).”).

Regarding claim 5, the combination of Vik and Richard teach the system as discussed above in claim 2, Vik further teaches wherein the control system comprises a reader system configured to read the sensor signal and generate a load value, indicative of the load based on the sensor signal (Paragraph [0032], "It should also be appreciated that the controller 150 may be configured to monitor the load acting on the track(s) 20 using any suitable load sensing means and/or methodology known in the art. For instance, in several embodiments, the controller 150 may be coupled to one or more load sensors 166 configured to monitor the loads acting on the track(s) 20.", here the controller is acting as a reader system to receive signals from the sensor and determine an load value and monitor the loads on the tracks). 

Regarding claim 6, the combination of Vik and Richard teach the system as discussed above in claims 2 and 5, Vik further teaches wherein the control system further comprises a reading accumulation system that accumulates an indication of a plurality of the load values over time (Paragraph [0030], "For example, experimental temperature data for the track component(s) may be obtained by performing experiments in which the track loads and/or the number of compression cycles experienced at a given vehicle speed (with the number of compression cycles being determined as a function of the vehicle speed and the time at which the vehicle is maintained at such speed)", here the controller/reading accumulation system is configured to track loads experienced for a number of compression cycles which are calculated as a function of time so the system is accumulating load data over time) (Claim 8, ”determining that the operating temperature for the track component has exceeded the predetermined temperature threshold for a given period of time”, here the system is accumulating temperature data for a track component over a given period of time, this temperature data is calculated via load data, so the system is collecting load data over a period of time). 

Regarding claim 7, the combination of Vik and Richard teach the system as discussed above in claim 2, wherein the control system further comprises a temperature estimation "For instance, in one embodiment, the controller 150 may be configured to monitor the load acting on each track 20, the current vehicle speed and the time at which the vehicle 10 is operating at the current vehicle speed. Based on such monitored vehicle parameters, the controller 150 may then predict the operating temperature(s) of one or more of the track components.", here the system is receiving loads acting on a track and using those load values to calculate a temperature). 

Regarding claim 8, the combination of Vik and Richard teach the system as discussed above in claim 7, however Vik does not explicitly teach wherein the control system further comprises a pressure distribution identifier configured to identify a pressure distribution across the width of the track based on sensor signals. 
Richard teaches wherein the control system further comprises a pressure distribution identifier configured to identify a pressure distribution across the width of the track based on sensor signals. (Paragraph [0215], “in some embodiments, based on the pressure values recorded by the pressure sensor 84.sub.x, the processing entity 88 of the monitoring system 82 may be configured to determine a load distribution on the track system 16.sub.i.”).
Vik and Richard are analogous art as they are both generally related to systems for monitoring the conditions of tracks on tracked vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the control system further comprises a “For instance, in some embodiments, based at least in part on its determination of whether or not the track system 16.sub.i is unevenly loaded, the processing entity 88 may derive a load distribution adjustment that can be implemented to the vehicle 10 and/or track system 16.sub.i to correct or otherwise minimize the unevenly loaded condition of the track system 16.sub.i.”) (Paragraph [0216], “In some embodiments, based on the determination of whether the track system 16.sub.i is unevenly loaded, the monitoring system 82 may be configured to issue a notification to the user of the vehicle 10.”) (Abstract, “This may be useful, for example, to gain knowledge about a track of the track system, to help prevent rapid wear or other deterioration of the track of the track system”).

Regarding claim 9, the combination of Vik and Richard teach the system as discussed above in claim 8, Vik teaches using a pressure sensor in order to determine the temperature of a track system, however Vik does not explicitly teach estimating a temperature distribution. 
Richard teaches measuring the pressure at a plurality of locations across the width of the track (Richard, Fig 11, items 84, Figure 11 shows a cross section of track with a width that is parallel to an axle of the roller/drive wheel as seen in figure 7, and the sensor/item 84 is in a plurality of places along the width of the track) (Richard, Paragraph [0215], “Moreover, in some embodiments where the sensor 84.sub.x is a pressure sensor, the monitoring system 82 may be configured to determine a load distribution of the vehicle 10”) by combining the plurality of load sensors across the width of the track with the temperature determination system of Vik as discussed above in claim 7, it would be obvious that by determining the temperature at each of the individual load sensors described by Richard would result in a temperature distribution across the width of the track. 
Vik and Richard are analogous art as they are both generally related to systems for monitoring the conditions of tracks on tracked vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the temperature estimation system is configured to estimate a temperature distribution across the width of the track based on a set of pressure distributions of Richard in the system for monitoring the conditions of a track system of Vik in order to provide a more complete status of the entire width of the track and to prevent rapid wear of the track system (Richard, Paragraph [0099], “As such, the temperature of the track 22 may be assessed by the processing entity 88 based on temperature readings at one or more of the respective ones of the traction lugs 58.sub.1-58.sub.T”) (Paragraph [0215], “For instance, in some embodiments, based on the pressure values recorded by the pressure sensor 84.sub.x, the processing entity 88 of the monitoring system 82 may be configured to determine a load distribution on the track system 16.sub.i.”) (Abstract, “This may be useful, for example, to gain knowledge about a track of the track system, to help prevent rapid wear or other deterioration of the track of the track system”).

Regarding claim 10, the combination of Vik and Richard teach the system as discussed above in claim 9, Vik further teaches wherein the control system further comprises a predefined operating condition detector configured to receive the estimated track temperature and access predefined operating condition data and detect whether a predefined operating condition exists based on the estimated track temperature and the predefined operating condition data and to generate an operating condition output indicative of a detected operating condition (Paragraph [0033], “the controller 150 may be configured to compare the operating temperature(s) of the track component(s) to a predetermined temperature threshold defined for such component(s). In the event that the operating temperature(s) exceeds the predetermined temperature threshold, the controller 150 may be configured to limit the vehicle speed for the work vehicle 10 to a maximum speed limit in an attempt to prevent damage to the tracks 20 due to overheating.”, here the system is using a controller/operating condition detector to compared the received temperatures of the tracks to predefined operation condition data/temperature thresholds to determine if an overheating condition exists, and if so the system generates an overheating signal to limit the speed of the vehicle).

Regarding claim 11, the combination of Vik and Richard teach the system as discussed above in claim 10, Vik further teaches wherein the control system further comprises a speed control signal generator configured to generate a speed control signal to control a speed of rotation of the track based on the detected operating condition (Paragraph [0033], “the controller 150 may be configured to compare the operating temperature(s) of the track component(s) to a predetermined temperature threshold defined for such component(s). In the event that the operating temperature(s) exceeds the predetermined temperature threshold, the controller 150 may be configured to limit the vehicle speed for the work vehicle 10 to a maximum speed limit in an attempt to prevent damage to the tracks 20 due to overheating.”, here the system is using a controller/operating condition detector to compared the received temperatures of the tracks to predefined operation condition data/temperature thresholds to determine if an overheating condition exists, and if so the system generates an overheating signal to limit the speed of the vehicle).

Regarding claim 12, the combination of Vik and Richard teach the system as discussed above in claim 10, Vik further teaches wherein the control system further comprises an alert signal generator configured to generate an alert signal based on the detected operating condition (Paragraph [0036], “Additionally, in several embodiments, the controller 150 may be configured to provide an operator of the work vehicle 10 with a notification that the operating temperature(s) of the track component(s) has exceeded a given threshold or has otherwise increased to a level that could potentially cause damage to the track(s) 20.”, here the system is using the controller/alert signal generator to generate a notification/alert to the operator).

Regarding claim 13, the combination of Vik and Richard teach the system as discussed above in claim 10, Vik further teaches further comprising an engine speed control signal generator that generates an engine speed control signal to control engine speed based on the detected operating condition (Paragraph [0031], “For instance, in an alternative embodiment, the controller 150 may he coupled to an engine speed sensor 164 configured to monitor the output speed of the engine 104. In such an embodiment, by knowing the current output speed of the engine 104 as well as the current gear ratio of the transmission 106, the controller 150 may be configured to calculate the current vehicle speed.”) (Paragraph [0016], "when it is determined that the operating temperature(s) of the track component(s) exceeds the predetermined temperature threshold, the controller may be configured to automatically limit the vehicle speed of the track-based work vehicle. For instance, the controller may set a maximum speed limit for the work vehicle based on the current operating temperature(s) of the track component(s). The controller may then control the operation if the work vehicle (e.g., by controlling the operation of the transmission and/or the engine) such that the ground speed of the work vehicle does not exceed the maximum speed limit set by the controller.", here the system is controlling the operation of the transmission and/or engine to limit the ground speed of the vehicle and the examiner is interpreting this as including limiting or controlling the engine speed). 

Regarding claim 14, the combination of Vik and Richard teach the system as discussed above in claim 10, Vik further teaches further comprising an engine power control signal generator that generates an engine power control signal to control engine power based on the detected operating condition (Paragraph [0016], "when it is determined that the operating temperature(s) of the track component(s) exceeds the predetermined temperature threshold, the controller may be configured to automatically limit the vehicle speed of the track-based work vehicle. For instance, the controller may set a maximum speed limit for the work vehicle based on the current operating temperature(s) of the track component(s). The controller may then control the operation if the work vehicle (e.g., by controlling the operation of the transmission and/or the engine) such that the ground speed of the work vehicle does not exceed the maximum speed limit set by the controller."¸ here the system is controlling the operation of the transmission and/or engine to limit the ground speed of the vehicle and the examiner is interpreting this as including limiting or controlling the engine power output). 
Additionally, Richard teaches limiting the power output of the engine (Paragraph [0146], “For example, in this embodiment, one prime mover characteristic controlled by the prime mover controller 122 is a power output of the prime mover 14.”).

Regarding claim 15, the combination of Vik and Richard teach the system as discussed above in claim 2, however Vik does not explicitly teach a wear tracking system configured to generate a wear indicator output, indicative of wear on the track based on the sensor signal.
Richard teaches a wear tracking system configured to generate a wear indicator output, indicative of wear on the track based on the sensor signal (Paragraph [0225], “Additionally or alternatively, the monitoring system 82 system may be configured to predict an end-of-life of the track 22. For instance, in some embodiments, the sensors 84.sub.1-84.sub.S of the monitoring system 82 may include at least one accelerometer and at least one tread wear sensor which provides the processing entity 88 with an amount of cycles (e.g., rotations) of the track 22 (provided by the accelerometer) and the height H of the traction lug 58.sub.i to which the tread wear sensor is installed (provided by the tread wear sensor). Thus, the processing entity 88 may derive, based on data collected by the accelerometer and the tread wear sensor, an estimated an amount of time in which the track 22 may need to be replaced and/or repaired.”). 
Vik and Richard are analogous art as they are both generally related to systems for monitoring the conditions of tracks on tracked vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wear tracking system configured to generate a wear indicator output, indicative of wear on the track based on the sensor signal of Richard in the system for monitoring the conditions of a track system of Vik in order to provide a more complete status of the entire width of the track and to prevent rapid wear of the track system (Richard, Paragraph [0099], “As such, the temperature of the track 22 may be assessed by the processing entity 88 based on temperature readings at one or more of the respective ones of the traction lugs 58.sub.1-58.sub.T”) (Paragraph [0215], “For instance, in some embodiments, based on the pressure values recorded by the pressure sensor 84.sub.x, the processing entity 88 of the monitoring system 82 may be configured to determine a load distribution on the track system 16.sub.i.”) (Abstract, “This may be useful, for example, to gain knowledge about a track of the track system, to help prevent rapid wear or other deterioration of the track of the track system”).

Regarding claim 17, claim 17 is similar in scope to claim 2 and therefore is rejected under similar rationale.

Regarding claim 18, claim 18 is similar in scope to claims 3 and 4 and therefore is rejected under similar rationale.

Regarding claim 19, claim 19 is similar in scope to claim 5 and therefore is rejected under similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662